UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1555


L. RUTHER,

                    Plaintiff - Appellant,

             v.

LEW’S AUTO SERVICE & SALVAGE, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00279-JAG)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       L. Ruther appeals the district court’s order dismissing his complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (2018) and for failing to comply with

the court’s order. See Fed. R. Civ. P. 41(b). On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Ruther’s informal brief does

not challenge the basis for the district court’s disposition, he has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2